ITEM 77C Exhibit 1 DREYFUS VARIABLE INVESTMENT FUND - Money Market Portfolio (the Fund) MATTER SUBMITTED TO A VOTE OF SECURITY HOLDERS A Special Meeting of Shareholders of the Dreyfus Variable Investment Fund-Money Market Portfolio was held on November 16, 2009. Out of a total of 13,324,209 shares Shares) entitled to vote at the meeting, a total of 189,904,519.340 were represented at the Meeting, in person or by proxy. The following matter was duly approved of the holders of the Funds outstanding Shares as follows: Shares For Against Abstain 1. To approve amending the 155,620,547.067 16,309,927.266 17,974,045.007 Funds policy regarding borrowing Shares For Against Abstain 2. To approve amending the 153,875,374,542 15,807,151.395 20,221,993.403 Funds policy regarding lending
